Title: From George Washington to Brigadier General James Potter, 1 December 1777
From: Washington, George
To: Potter, James

 

Sir
Head quarters [Whitemarsh, Pa.] Decr 1st 1777

Since Mr Tilghman’s Letter of last Evening to you, I have advice from the City which convinces me that the Enemy do not propose coming out as we then expected—I therefore wish that if you will not have cross’d the Schuylkill before you receive this, you may remain on the other Side for some time longer—If the Bridge lately built should have suffer’d any Damage by the late Rains, you will get your men to repair it, & put in the best order you can, as it is highly probable the Troops may soon have to cross over it, which must be kept perfectly Secret. I am Sir Your mo. Obed. servt

Go: Washington

